DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on December 23, 2021.  As directed by the amendment: claims 58 has been amended and new claim 59 has been added.  Thus, claims 13-14, 16-29, 31-33, and 53-59 are presently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 14, 16-18, 21, 23-27, 29, 31, 54-56, and 58 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2011/0197341 to Formica et al (herein Formica) in view of US Pat. 4,051,556 to Davenport et al (herein Davenport).
Regarding claim 13, Formica discloses a headgear for use with a respiratory mask (Fig. 3), comprising: a component formed from 3D fabric forming an edge of the headgear (rigidizer 
However, Davenport teaches a protective headgear chin strap (22, Fig. 1) including the component being formed from two layers folded from a sheet to have a folded edge (chin strap 22 being formed from sheet 72 which is folded in half at fold line 84 to form the strap 22, Col. 3 lines 56-66, cf. Figs. 3 and 5), the folded edge forming an edge of the headgear (fold line 84 forms a bottom of the chin strap 22, Fig. 3), the folded edge forming a bottom edge of the back panel (fold line 84 forms a bottom of the chin strap 22, Fig. 3), wherein the two layers are joined together at a top edge (line 86 of stitching forms top seam 88 in sheet 72, Col. 4 lines 2-3, Figs. 6 and 7), the top edge positioned opposite of the bottom edge (the top edge is opposite the bottom edge, Fig. 3), wherein the two layers of fabric are joined together at lateral edges (lines of stitching 108, 112 join the lateral side of sheet 72 extending from the top edge to the bottom edge, Figs. 3 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rigidizer of Formica to be formed from a single sheet folded in half as taught by Davenport in order to provide additional comfort to the user (Davenport Col. 1 lines 34-36 and Col. 2 lines 1-3) without compromising structural integrity (Davenport Col. 1 lines 5-6).
Regarding claim 14, the modified Formica discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.
Formica further discloses wherein the headgear comprises a lower strap (lower side straps 330, Para. [0104], Fig. 3) and an upper strap (upper side straps 320, Para. [0104], Fig. 3) extending from the back panel to connect to the mask (straps 320, 330 associated with a mark, Para. [0104]).
Regarding claim 16, the modified Formica discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.
Formica further discloses wherein the bottom edge of the back panel extends across a back of a user’s neck in use (rigidizer 360 is designed to rest on the occiput, adjacent the occipital bone where the skull joins the cervical vertebra, Para. [0105], Fig. 3).
Regarding claim 17, the modified Formica discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.
Modified Formica further discloses wherein the two layers of 3D fabric are joined together by stitching at the lateral edges of the component (Davenport stitch lines 108, 122 join the lateral sides of sheet 72, Figs. 3 and 4).
Regarding claim 18
Modified Formica further discloses wherein the two layers of 3D fabric are stitched together at the top edge to have a seamed edge (Davenport line 86 of stitching forms the top seam 88 in sheet 72, Col. 4 lines 2-3, Figs. 6 and 7).
Regarding claim 21, the modified Formica discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.
Modified Formica further discloses wherein the two layers of 3D fabric have a join in an outer layer of the 3D fabric (Davenport line 86 of stitching forms the top seam 88 in sheet 72, Col. 4 lines 2-3, Figs. 6 and 7).
Regarding claim 23, the modified Formica discloses all the claimed limitations, as discussed above with respect to the rejection of claim 17.
Modified Formica further discloses wherein the two layers of 3D fabric are joined together by stitching at the top edge of the component (Davenport line 86 of stitching forms the top seam 88 in sheet 72, Col. 4 lines 2-3, Figs. 6 and 7).
Regarding claim 24, the modified Formica discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.  Formica, as modified above, does not disclose wherein the 3D fabric has a right side and a wrong side, and is folded so that the wrong side of the fabric is on an inside of the component and the right side of the fabric on an outside of the component.
However, Davenport teaches a protective headgear chin strap (22, Fig. 1) including wherein the 3D fabric has a right side (outer surface 74 of sheet 72, Figs. 6 and 7) and a wrong side (inner surface 76 of sheet 72, Figs. 6 and 7), and is folded so that the wrong side of the fabric is on an inside of the component and the right side of the fabric on an outside of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric layers of modified Formica to have a correct side facing outwardly as taught by Davenport in order to utilize a well-known sewing technique with the expected results of extended fabric life and reduced wear from proper arrangement.
Regarding claim 25, the modified Formica discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.
Formica further discloses wherein the back panel comprises a perimeter portion formed from a material suitable for use in a headgear (upper and lower connectors 365, 366 are attached to rigidizer 360 at the perimeter thereof, the connectors 365, 366 being adapted to engage upper and lower side straps 320, 330, respectively, Para. [0125], Fig. 3), one or more edges of the two layers of 3D fabric are attached to the perimeter portion (upper and lower connectors 365, 366 are attached to at least portions of the top edge, lateral edges, and bottom edge, Fig. 3).
Regarding claim 26, the modified Formica discloses all the claimed limitations, as discussed above with respect to the rejection of claim 25.
Formica further discloses wherein the perimeter portion extends around the two layers of 3D fabric from one end of the folded edge to the other end of the folded edge (lower connect 366 extends along the entire bottom edge of rigidizer 360, which forms the folded edge, Fig. 3).
Regarding claim 27
Formica further discloses wherein the back panel comprises said perimeter portion along each of the lateral edges of the back panel (upper and lower connectors 365, 366 extend along at least a portion of the lateral edges of rigidizer 360, Fig. 3).
Regarding claim 29, the modified Formica discloses all the claimed limitations, as discussed above with respect to the rejection of claim 26.
Formica further discloses wherein one or more edges of the two layers of 3D fabric other than the folded edge are attached to the perimeter portion by bonding (upper and lower connectors 365, 366 are overmolded to the mesh at least along portions of the top and lateral edges, Para. [0125], Fig. 3).
Regarding claim 31, the modified Formica discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.  Formica, as modified above, does not disclose wherein each of the two layers of 3D fabric comprises a wrong side and a right side, wherein a join between layers of the 3D fabric or within a layer of the 3D fabric is made with the fabric turned wrong side out, the fabric then turned right side out so that the join is located inside the two layers of 3D fabric.
However, Davenport teaches a protective headgear chin strap (22, Fig. 1) including wherein each of the layers of 3D fabric has a right side (outer surface 74 of sheet 72, Figs. 6 and 7) and a wrong side (inner surface 76 of sheet 72, Figs. 6 and 7), wherein a join between layers of the 3D fabric or within a layer of the 3D fabric is made with the fabric turned wrong side out (“the sheet 72 [is] folded together with the inner surface 76 of the sheet 72 facing outwardly from the folded sheet, and the edges 78 are secured together by suitable means, such as by a line 86 of stitching forming a seam 88 in the sheet 72,” Col. 3 line 67-Col. 4 line 3, Fig. 6), the fabric then turned right side out so that the join is located inside the two layers of 3D fabric 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric layers of modified Formica to have a correct side facing outwardly as taught by Davenport in order to utilize a well-known sewing technique with the expected results of extended fabric life and reduced wear from proper arrangement.
Regarding claim 54, the modified Formica discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.
Formica further discloses wherein a perimeter of the back panel comprises edges of the back panel, the edges of the back panel including the bottom edge of the back panel, and wherein the perimeter is closed (rigidizer 360 has a perimeter that extends from the upper left corner to the upper right corner, down to the lower right corner, across the bottom edge to the lower left corner, and back up to the upper left corner, as viewed in Fig. 3).
Regarding claim 55, the modified Formica discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.
Modified Formica further discloses wherein the 3D fabric folded from the sheet of 3D fabric is folded approximately in half, such that each of the two layers of 3D fabric folded are approximately equal in size (Davenport chin strap 22 being formed from sheet 72 which is folded in half at fold line 84 to form the strap 22, Col. 3 lines 56-66, cf. Figs. 3 and 5).
Regarding claim 56, Formica discloses a headgear for use with a respiratory mask (Fig. 3), comprising: a component formed from 3D fabric forming an edge of the headgear (rigidizer 
However, Davenport teaches a protective headgear chin strap (22, Fig. 1) including the component being formed from two layers folded from a sheet to have a folded edge (chin strap 22 being formed from sheet 72 which is folded in half at fold line 84 to form the strap 22, Col. 3 lines 56-66, cf. Figs. 3 and 5), the folded edge forming an edge of the headgear (fold line 84 forms a bottom of the chin strap 22, Fig. 3), the folded edge forming a bottom edge of the back panel (fold line 84 forms a bottom of the chin strap 22, Fig. 3), wherein the two layers of fabric are adjacent to one another and define a hollow interior cavity of the back panel, in use (when sheet 72 is folded and stitched together, the interior of the sheet 72 is hollow at least in the central region between the stitch lines 108, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rigidizer of Formica to include a folded structure as taught by Davenport in order to provide an additional layer of cushioning as well as greater attachment to headgear straps.
Regarding claim 58, Formica discloses a headgear for use with a respiratory mask (Fig. 3), comprising: a back panel formed from 3D fabric (rigidizer 360 is formed from a 3D woven material, Paras. [0153], [0154]; rigidizer 360 is located over the patient’s occiput, i.e. the back of the head, Para. [0104], Fig. 3); and one or more straps extending from the back panel to connect 
However, Davenport teaches a protective headgear chin strap (22, Fig. 1) including wherein the back panel is formed from two layers of fabric folded from a sheet of 3D fabric to have a folded edge (chin strap 22 being formed from sheet 72 which is folded in half at fold line 84 to form the strap 22, Col. 3 lines 56-66, cf. Figs. 3 and 5), wherein the top edge of the back panel is curved in the length direction (top edge of chin strap is curved in the left-right direction, as viewed in Fig. 3), and wherein the folded edge forms the bottom edge of the back panel (fold line 84 forms a bottom of the chin strap 22, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rigidizer of Formica to include a folded structure as taught by Davenport in order to provide an additional layer of cushioning as well as greater attachment to headgear straps.

Claims 22, 28, 32, 33 and 57 are rejected under 35 U.S.C. § 103 as being unpatentable over Formica and Davenport, as applied to claim 13 above, and in further view of US Pat. Pub. 2014/0190486 to Dunn et al (herein Dunn).
Regarding claim 22, the modified Formica discloses all the claimed limitations, as discussed above with respect to the rejection of claim 21.  Formica further discloses fabric material that is weldable (Para. [0127] lines 2-6); but Formica, as modified above, does not disclose wherein the join is a welded joint.
However, Dunn teaches ultrasonic welding of fabrics for sleep apnea (Fig. 1) including wherein the join is a welded joint (the cushion 1335 is ultrasonically welded to the headgear, Para. [0129], Fig. 13-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stitching of modified Formica to be a welded joint as taught by Dunn in order to provide a lower profile seam that has a greater strength.
Regarding claim 28
However, Dunn teaches ultrasonic welding of fabrics for sleep apnea (Fig. 1) including wherein the material of the perimeter portion extends into and forms at least part of a strap of the headgear (portion 1302-A forms the strap itself, Fig. 13-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the perimeter portion of modified Formica to incorporate the perimeter portion attaching to the strap as taught by Dunn in order to provide rigidity and structure to the headgear while facilitating connection to the headgear straps without compromising the 3D fabric.
Regarding claim 32, the modified Formica discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.  Formica, as modified above, does not disclose wherein one or more edges of the two layers of 3D fabric other than the folded edge are welded to a portion of the headgear, wherein one of the two layers of 3D fabric overlaps an edge of the other one of the two layers of 3D fabric so that the weld comprises: -3-Application No.: PCT/IB2016/054539Filing Date:2016-07-29a first region formed from both of the two layers of 3D fabric and the portion of the headgear, and a second region formed from one of the two layers of 3D fabric and the portion of the headgear.
However, Dunn teaches ultrasonic welding of fabrics for sleep apnea (Fig. 1) including wherein one or more edges of the two layers of 3D fabric other than the folded edge are welded to a portion of the headgear, wherein one of the two layers of 3D fabric overlaps an edge of the other one of the two layers of 3D fabric so that the weld comprises: -3-Application No.: PCT/IB2016/054539Filing Date:2016-07-29a first region formed from both of the two layers of 3D fabric and the portion of the headgear, and a second region formed from one of the two layers of 3D fabric and the portion of the headgear (two layers of the 3D fabric may comprise a lap seam, in which a first layer is folder over a second layer before joining together, Para. [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stitching of modified Formica to be an overlap seam as taught by Dunn in order to provide additional strength to the seam in the region of the overlap.
Regarding claim 33, the modified Formica discloses all the claimed limitations, as discussed above with respect to the rejection of claim 21.  Formica, as modified above, does not disclose wherein the 3D fabric is a 3D spacer fabric.
However, Dunn teaches ultrasonic welding of fabrics for sleep apnea (Fig. 1) including wherein the 3D fabric is a 3D spacer fabric (the straps may be formed of suitable materials including 3D spacer fabric, Para. [0083], Figs. 13-4 to 13-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 3D fabric of modified Formica to be a 3D spacer fabric as taught by Dunn in order to maximize the cushion available to the patient without the need for additional cushion materials.
Regarding claim 57, the modified Formica discloses all the claimed limitations, as discussed above with respect to the rejection of claim 21.  Formica, as modified above, does not disclose wherein the sheet of 3D fabric comprises two sheets formed from yarns connected by a series of yarns running between the two sheets, wherein the sheet of 3D fabric comprises a thickness within a range of 1 mm to 5 mm.
However, Dunn teaches ultrasonic welding of fabrics for sleep apnea (Fig. 1) including wherein the sheet of 3D fabric comprises two sheets formed from yarns connected by a series of yarns running between the two sheets (the fabric may have an outer textile 402-1 and an inner textile 402-2 joined by filaments 404-3, Para. [0095], Fig. 4-4), wherein the sheet of 3D fabric 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 3D fabric of modified Formica to be a 3D spacer fabric as taught by Dunn in order to maximize the cushion available to the patient without the need for additional cushion materials.

Claim 59 is rejected under 35 U.S.C. § 103 as being unpatentable over Formica and Davenport, as applied to claim 58 above, and further in view of US Pat. 6,805,117 to Ho et al (herein Ho).
Regarding claim 59, the modified Formica discloses all the claimed limitations, as discussed above with respect to the rejection of claim 58.  Formica, as modified above, does not disclose wherein, with the back panel in a laid flat orientation, the bottom edge of the back panel is straight in the length direction and the top edge of the back panel is continuously curved in the length direction.
However, Ho teaches a universal fitting headgear (10, Fig. 1) including wherein, with the back panel in a laid flat orientation (Fig. 1 is a plan view of the headgear 10, i.e. in a laid flat orientation), the bottom edge of the back panel is straight in the length direction (see annotated figure below) and the top edge of the back panel is continuously curved in the length direction (see annotated figure).

    PNG
    media_image1.png
    600
    463
    media_image1.png
    Greyscale

Partial Annotated Fig. 1 of Ho
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the back panel of modified Formica to include a curve when laid flat as taught by Ho in order to conform to the back of the user’s head when supporting the user’s head.


Claims 13, 14, 16-18, 21, 23-27, 29, 31, 54-56, and 58 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 5,394,568 to Brostrom et al (herein Brostrom) in view of Formica and Davenport, collectively.
Regarding claim 13, Brostrom discloses a headgear for use with a respiratory mask (head harness 12, Fig. 1), comprising a component formed from two layers of fabric forming and edge of the headgear (pad 14 formed from two layers stitched together around the periphery, see dashed lines in Fig. 1, Col. 1 lines 26-33), wherein the component is a back panel (pad 14 is 
However, 3D fabric is well-known in the art.  In addition, Formica teaches a headgear for use with a respiratory mask (Fig. 3), comprising: a component formed from 3D fabric forming an edge of the headgear (rigidizer 360 is a 3D weave/knit with overlocked edges, see Para. [0154], the last two lines). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric of Brostrom to be 3D fabric as taught by Formica in order to provide additional cushioning to the head of the user during respiratory treatment. 
Brostrom, as modified above, discloses the pad having the top, bottom, and lateral edges; but does not disclose the component being formed from two layers folded from a sheet to have a folded edge, the folded edge forming an edge of the headgear, the folded edge forming a bottom edge of the back panel, the top edge positioned opposite of the bottom edge.
However, Davenport teaches a protective headgear chin strap (22, Fig. 1) including the component being formed from two layers folded from a sheet to have a folded edge (chin strap 22 being formed from sheet 72 which is folded in half at fold line 84 to form the strap 22, Col. 3 lines 56-66, cf. Figs. 3, 5, and 10), the folded edge forming an edge of the headgear (fold line 84 forms a bottom of the chin strap 22, Fig. 3), the folded edge forming a bottom edge of the back panel (fold line 84 forms a bottom of the chin strap 22, Fig. 3), the top edge positioned opposite of the bottom edge (the top edge is opposite the bottom edge, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the modified pad of Brostrom to be formed from a single sheet folded in half as taught by Davenport in order to provide additional comfort to the user (Davenport Col. 1 lines 34-36 and Col. 2 lines 1-3) with increased strength from using a unitary piece of fabric material.
Regarding claim 14, the modified Brostrom discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.
Brostrom further discloses wherein the headgear comprises a lower strap (elastic straps 16 include at least one upper strap near the crown of the head, Fig. 1) and an upper strap (straps 16 include at least one lower strap near the bottom of the head, Fig. 1) extending from the back panel to connect to the mask (straps 16 connect to respirator mask 10, Fig. 1).
Regarding claim 16, the modified Brostrom discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.  Brostrom does not disclose wherein the bottom edge of the back panel extends across a back of a user’s neck in use.
However, Formica teaches a headgear for use with a respiratory mask (Fig. 3) wherein the bottom edge of the back panel extends across a back of a user’s neck in use (rigidizer 360 is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the back panel of modified Brostrom to cover the back of the neck as taught by Formica in order to provide a more comfortable support to the user’s head.
Regarding claim 17, the modified Brostrom discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.
Brostrom further discloses wherein the two layers of 3D fabric are joined together by stitching at the lateral edges of the component (layers of pad 14 are stitched together, including at the lateral edges on the left/right side as viewed in Fig. 1 at dashed line, Col. 1 lines 27-29).
Regarding claim 18, the modified Brostrom discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.
Brostrom further discloses wherein the two layers of 3D fabric are stitched together at the top edge to have a seamed edge (layers of pad 14 are stitched together, including at the top edge as viewed in Fig. 1 at dashed line, Col. 1 lines 27-29).
Regarding claim 21, the modified Brostrom discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.
Brostrom further discloses wherein the two layers of 3D fabric have a join in an outer layer of the 3D fabric (stitching of layers of pad 14 are visible and present on the exterior surface, Fig. 1, Col. 1 lines 27-29).
Regarding claim 23, the modified Brostrom discloses all the claimed limitations, as discussed above with respect to the rejection of claim 17.
Modified Brostrom further discloses wherein the two layers of 3D fabric are joined together by stitching at the top edge of the component (Brostrom pad 14 is stitched together at top edge, Fig. 1, Col. 1 lines 27-29, the layers being formed of 3D fabric as taught by Formica).
Regarding claim 24, the modified Brostrom discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.  Brostrom, as modified above, does not disclose wherein the 3D fabric has a right side and a wrong side, and is folded so that the wrong side of the fabric is on an inside of the component and the right side of the fabric on an outside of the component.
However, Davenport teaches a method of making protective headgear chin strap (22, Fig. 1) including wherein the fabric has a right side (outer surface 74 of sheet 72, Figs. 6 and 7) and a wrong side (inner surface 76 of sheet 72, Figs. 6 and 7), and is folded so that the wrong side of the fabric is on an inside of the component and the right side of the fabric on an outside of the component (sheet 72 is folded such that inner surface 76 is internal to the chin strap 22, Col. 4 lines 4-7, Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the modified component of Brostrom with the step of having a correct side facing outwardly as taught by Davenport in order to utilize a well-known sewing technique with the expected results of extended fabric life and reduced wear from proper arrangement of fabric layers.
Regarding claim 25
Modified Brostrom further discloses wherein the back panel (Brostrom pad 14 forms a back panel, Fig. 1) comprises a perimeter portion formed from a material suitable for use in headgear (Brostrom pad 14 has a periphery represented by the dashed line in Fig. 1, the periphery joined with elastic straps 16 as part of the headgear of mask 10, Col. 1 lines 29-30), one or more edges of the two layers of 3D fabric are attached to the perimeter portion (Brostrom pad 14, formed of Formica’s 3D fabric, is joined to Brostrom’s elastic straps 16 at the periphery, Brostrom Fig. 1).
Regarding claim 26, the modified Brostrom discloses all the claimed limitations, as discussed above with respect to the rejection of claim 25.
Modified Brostrom further discloses wherein the perimeter portion extends around the two layers of 3D fabric from one end of the folded edge to the other end of the folded edge (Brostrom periphery extends around the entirety of the pad 14, represented by the dashed lines, Brostrom Fig. 1).
Regarding claim 27, the modified Brostrom discloses all the claimed limitations, as discussed above with respect to the rejection of claim 26.
Brostrom further discloses wherein the back panel comprises said perimeter portion along each of the lateral edges of the back panel (periphery extends around the entirety of the pad 14, see dashed line, Fig. 1).
Regarding claim 29, the modified Brostrom discloses all the claimed limitations, as discussed above with respect to the rejection of claim 26.
Brostrom further discloses wherein one or more edges of the two layers of 3D fabric other than the folded edge are attached to the perimeter portion by bonding (edges of pad 14 are attached at least the top and lateral edges, Col. 1 lines 26-33, Fig. 1 at dashed line).
Regarding claim 31, the modified Brostrom discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.  The modified Brostrom further discloses wherein each of the two layers of 3D fabric comprises a wrong side and right side, the fabric then turned right side out, as discussed above with respect to the rejection of claim 24 (see Paras. 84-85 above), the text of which is not included again here for brevity.
Brostrom, as modified above, does not disclose wherein a join between layers of the 3D fabric or within a layer of the 3D fabric is made with the fabric turned wrong side out, the fabric then turned right side out so that the join is located inside the two layers of 3D fabric.
However, Davenport teaches a protective headgear chin strap (22, Fig. 1) including wherein a join between layers of the 3D fabric or within a layer of the 3D fabric is made with the fabric turned wrong side out (“the sheet 72 [is] folded together with the inner surface 76 of the sheet 72 facing outwardly from the folded sheet, and the edges 78 are secured together by suitable means, such as by a line 86 of stitching forming a seam 88 in the sheet 72,” Col. 3 line 67-Col. 4 line 3, Fig. 6), the fabric then turned right side out so that the join is located inside the two layers of 3D fabric (“Next…the sewn sheet 72 is inverted such that its outer surface 74 faces outwardly from the inverted sheet, and the seam 88 is inverted and directed inwardly from the inverted sheet,” Col. 4 lines 3-7, Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric layers of modified Brostrom to have a correct side facing outwardly as taught by Davenport in order to utilize a well-known sewing technique with the expected results of extended fabric life and reduced wear from proper arrangement.
Regarding claim 54, the modified Brostrom discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.
Brostrom further discloses wherein a perimeter of the back panel comprises edges of the back panel (periphery of pad 14 extends around the entirety of pad 14, Fig. 1), the edges of the back panel including the bottom edge of the back panel (periphery of pad 14 includes the bottom edge, Fig. 1), and wherein the perimeter is closed (periphery of pad 14 is a closed loop, see dashed line of Fig. 1).
Regarding claim 55, the modified Brostrom discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.
Modified Brostrom further discloses wherein the 3D fabric folded from the sheet of 3D fabric is folded approximately in half, such that each of the two layers of 3D fabric folded are approximately equal in size (Davenport chin strap 22 being formed from sheet 72 which is folded in half at fold line 84 to form the strap 22, Col. 3 lines 56-66, cf. Figs. 3 and 5).
Regarding claim 56, Brostrom discloses a headgear for use with a respiratory mask (head harness 12, Fig. 1), comprising a component formed from two layers of fabric forming and edge of the headgear (pad 14 formed from two layers stitched together around the periphery, see dashed lines in Fig. 1, Col. 1 lines 26-33), wherein the component is a back panel (pad 14 is disposed at the back of the user’s head, Fig. 1, Col. 1 lines 22-24), wherein the back panel has a bottom edge (portion of pad 14 at bottom of Fig. 1).  Brostrom does not disclose the component being formed from 3D fabric.
However, Formica teaches a headgear for use with a respiratory mask (Fig. 3), comprising: a component formed from 3D fabric forming an edge of the headgear (rigidizer 360 is formed from a 3D woven material, Paras. [0153], [0154]), wherein the component is a back 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric of Brostrom to be 3D fabric as taught by Formica in order to provide additional cushioning to the head of the user during respiratory treatment.
Brostrom, as modified above, does not disclose the component being formed from two layers folded from a sheet to have a folded edge, the folded edge forming an edge of the headgear, the folded edge forming a bottom edge of the back panel, wherein the two layers of fabric are adjacent to one another and define a hollow interior cavity of the back panel, in use.
However, Davenport teaches a protective headgear chin strap (22, Fig. 1) including the component being formed from two layers folded from a sheet to have a folded edge (chin strap 22 being formed from sheet 72 which is folded in half at fold line 84 to form the strap 22, Col. 3 lines 56-66, cf. Figs. 3 and 5), the folded edge forming an edge of the headgear (fold line 84 forms a bottom of the chin strap 22, Fig. 3), the folded edge forming a bottom edge of the back panel (fold line 84 forms a bottom of the chin strap 22, Fig. 3), wherein the two layers of fabric are adjacent to one another and define a hollow interior cavity of the back panel, in use (when sheet 72 is folded and stitched together, the interior of the sheet 72 is hollow at least in the central region between the stitch lines 108, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rigidizer of modified Brostrom to include a folded structure as taught by Davenport in order to provide an additional layer of cushioning as well as greater attachment to headgear straps.
Regarding claim 58, Brostrom discloses a headgear for use with a respiratory mask (head harness 12, Fig. 1), comprising a back panel formed from two layers of fabric (pad 14 formed from two layers stitched together around the periphery, see dashed lines in Fig. 1, Col. 1 lines 26-33, pad 14 is disposed at the back of the user’s head, Fig. 1, Col. 1 lines 22-24), one or more straps extending from the back panel to connect to the respiratory mask (elastic straps 16 extend from the pad 14 to connect to the respirator mask 10, Fig. 1, Col. 1 lines 29-30), wherein the back panel comprises a top edge (portion of pad 14 at top of Fig. 1), a bottom edge (portion of pad 14 at bottom of Fig. 1), the lateral edges each extending from the bottom edge to the top edge (left and right sides of pad 14 on left/right side of Fig. 1 extend top to bottom), the top edge of the back panel is positioned opposite of the bottom edge of the back panel (top and bottom of pad 14 are opposite one another, Fig. 1), wherein a length direction extends from one of the lateral edge to another one of the lateral edges (length direction is the left-right direction as viewed in Fig. 1), wherein the bottom edge of the back panel is straight in the length direction (pad 14 is octagonal in shape, therefore the bottom edge is straight in the length direction, Col. 3 lines 21-22, Fig. 1).  Brostrom does not disclose the component being formed from 3D fabric, and the bottom edge of the back panel configured to sit above or on a neck of a user in use.
However, Formica teaches a headgear for use with a respiratory mask (Fig. 3), comprising: a back panel formed from 3D fabric (rigidizer 360 is formed from a 3D woven material, Paras. [0153], [0154]; rigidizer 360 is located over the patient’s occiput, i.e. the back of the head, Para. [0104], Fig. 3);-5-Application No.: 15/748,612Filing Date:January 29, 2018 the bottom edge of the back panel configured to sit above or on a neck of a user in use (rigidizer 360 is located over the patient’s occiput, i.e. the back of the head, Para. [0104], Fig. 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric of Brostrom to be 3D fabric as taught by Formica in order to provide additional cushioning to the head of the user during respiratory treatment.
Brostrom, as modified above, does not disclose wherein the back panel is formed from two layers of fabric folded from a sheet of 3D fabric to have a folded edge, and wherein the folded edge forms the bottom edge of the back panel, wherein the top edge of the back panel is curved in the length direction.
However, Davenport teaches a protective headgear chin strap (22, Fig. 1) including wherein the back panel is formed from two layers of fabric folded from a sheet of 3D fabric to have a folded edge (chin strap 22 being formed from sheet 72 which is folded in half at fold line 84 to form the strap 22, Col. 3 lines 56-66, cf. Figs. 3 and 5), and wherein the folded edge forms the bottom edge of the back panel (fold line 84 forms a bottom of the chin strap 22, Fig. 3), wherein the top edge of the back panel is curved in the length direction (top edge of chin strap is curved in the left-right direction, as viewed in Fig. 3) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rigidizer of modified Brostrom to include a folded structure as taught by Davenport in order to provide an additional layer of cushioning as well as greater attachment to headgear straps.

Claims 22, 28, 32, 33 and 57  rejected under 35 U.S.C. § 103 as being unpatentable over Brostrom, Formica, and Davenport, as applied to claim 13 above, and in further view of Dunn.
Regarding claim 22, the modified Brostrom discloses all the claimed limitations, as discussed above with respect to the rejection of claim 21.  Brostrom discloses wherein the web material is weldable (web 32 is composed of ultrasonically weldable elastomers, such as polypropylene, polyester or thermoplastics, such materials being capable of being ultrasonically welded, see also Section 12.1 of NPL “Ultrasonic Welding of Plastics and Polymeric Composites,” a copy of which is provided herein), but Brostrom, as modified above, does not disclose wherein the join is a welded joint.
However, Dunn teaches ultrasonic welding of fabrics for sleep apnea (Fig. 1) including wherein the join is a welded joint (the cushion 1335 is ultrasonically welded to the headgear, Para. [0129], Fig. 13-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stitching of modified Brostrom to be a welded joint as taught by Dunn in order to provide a lower profile seam that has a greater strength.
Regarding claim 28, the modified Brostrom discloses all the claimed limitations, as discussed above with respect to the rejection of claim 26.  Brostrom, as modified above, does not disclose wherein the material of the perimeter portion extends into and forms at least part of a strap of the headgear.
However, Dunn teaches ultrasonic welding of fabrics for sleep apnea (Fig. 1) including wherein the material of the perimeter portion extends into and forms at least part of a strap of the headgear (portion 1302-A forms the strap itself, Fig. 13-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the perimeter portion of modified 
Regarding claim 32, the modified Brostrom discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.  Brostrom, as modified above, does not disclose wherein one or more edges of the two layers of 3D fabric other than the folded edge are welded to a portion of the headgear, wherein one of the two layers of 3D fabric overlaps an edge of the other one of the two layers of 3D fabric so that the weld comprises: -3-Application No.: PCT/IB2016/054539Filing Date:2016-07-29a first region formed from both of the two layers of 3D fabric and the portion of the headgear, and a second region formed from one of the two layers of 3D fabric and the portion of the headgear.
However, Dunn teaches ultrasonic welding of fabrics for sleep apnea (Fig. 1) including wherein one or more edges of the two layers of 3D fabric other than the folded edge are welded to a portion of the headgear, wherein one of the two layers of 3D fabric overlaps an edge of the other one of the two layers of 3D fabric so that the weld comprises: -3-Application No.: PCT/IB2016/054539Filing Date:2016-07-29a first region formed from both of the two layers of 3D fabric and the portion of the headgear, and a second region formed from one of the two layers of 3D fabric and the portion of the headgear (two layers of the 3D fabric may comprise a lap seam, in which a first layer is folder over a second layer before joining together, Para. [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stitching of modified Brostrom to be an overlap seam as taught by Dunn in order to provide additional strength to the seam in the region of the overlap.
Regarding claim 33, the modified Brostrom discloses all the claimed limitations, as discussed above with respect to the rejection of claim 21.  Brostrom, as modified above, does not disclose wherein the 3D fabric is a 3D spacer fabric.
However, Dunn teaches ultrasonic welding of fabrics for sleep apnea (Fig. 1) including wherein the 3D fabric is a 3D spacer fabric (the straps may be formed of suitable materials including 3D spacer fabric, Para. [0083], Figs. 13-4 to 13-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 3D fabric of modified Brostrom to be a 3D spacer fabric as taught by Dunn in order to maximize the cushion available to the patient without the need for additional cushion materials.
Regarding claim 57, the modified Brostrom discloses all the claimed limitations, as discussed above with respect to the rejection of claim 21.  Brostrom, as modified above, does not disclose wherein the sheet of 3D fabric comprises two sheets formed from yarns connected by a series of yarns running between the two sheets, wherein the sheet of 3D fabric comprises a thickness within a range of 1 mm to 5 mm.
However, Dunn teaches ultrasonic welding of fabrics for sleep apnea (Fig. 1) including wherein the sheet of 3D fabric comprises two sheets formed from yarns connected by a series of yarns running between the two sheets (the fabric may have an outer textile 402-1 and an inner textile 402-2 joined by filaments 404-3, Para. [0095], Fig. 4-4), wherein the sheet of 3D fabric comprises a thickness within a range of 1 mm to 5 mm (thickness of material may be in the range of 0.1-1 mm, Para. [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 3D fabric of modified Formica .

Claim 59 is rejected under 35 U.S.C. § 103 as being unpatentable over Brostrom, Formica, and Davenport, as applied to claim 58 above, and further in view of Ho.
Regarding claim 59, the modified Brostrom discloses all the claimed limitations, as discussed above with respect to the rejection of claim 58.  Brostrom, as modified above, does not disclose wherein, with the back panel in a laid flat orientation, the bottom edge of the back panel is straight in the length direction and the top edge of the back panel is continuously curved in the length direction.
However, Ho teaches a universal fitting headgear (10, Fig. 1) including wherein, with the back panel in a laid flat orientation (Fig. 1 is a plan view of the headgear 10, i.e. in a laid flat orientation), the bottom edge of the back panel is straight in the length direction (see annotated figure below) and the top edge of the back panel is continuously curved in the length direction (see annotated figure).

    PNG
    media_image1.png
    600
    463
    media_image1.png
    Greyscale

Partial Annotated Fig. 1 of Ho
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the back panel of modified Brostrom to include a curve when laid flat as taught by Ho in order to conform to the back of the user’s head when supporting the user’s head.

Response to Arguments
Applicant's arguments with respect to the rejections of claims 13-14, 16-18, 21-29, 31-33 and 54-58 have been fully considered but they are not persuasive.  
Specifically, Applicant argues that one of ordinary skill in the art would not have been motivated the rigidizer of Formica or the pad of Brostrom to be formed from a single sheet folded in half as taught by Davenport.  The Applicant has argued (see Page 8) that Davenport attaches his folder sheet 72 to the first and second straps 34, 42 by passing them through the sheet 72 and sewing the sheet together to secure them therein.  Applicant further argues that the 
The Examiner disagrees.  The Examiner notes that the Davenport reference was not relied upon to teach attachment of the straps to the pad, but was used only to teach forming the pad from a single sheet folded over (see, for example, Para. 10 of the Non-Final Rejection mailed June 25, 2021, and Para. 7 above).  As the Examiner has not relied upon Davenport to teach attachment of the straps, the Examiner does not find that Formica or Brostrom would be rendered inoperable for their intended purposes.  Modifying Formica or Brostrom with the dual layer padding of Davenport would provide the benefits as recited above, such as providing extra padding between headgear straps and the user’s head.
Therefore, the rejections of claims 13-14, 16-18, 21-29, 31-33 and 54-58 still stand.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785